Exhibit 10.3

EXECUTION VERSION

THIRD AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

THIRD AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) dated as of
February 7, 2018, among

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Guarantors party to the Credit Agreement (as defined below) (the
“Guarantors”),

the Lenders party to the Credit Agreement (the “Lenders”), and

JPP, LLC, as Administrative Agent and collateral administrator (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders, the Guarantors and the Agent are
party to that certain Term Loan Credit Agreement, dated as of January 4, 2018
(as amended by that certain Term Increase Amendment No. 1 to the Term Loan
Credit Agreement, dated as of January 19, 2018, and as amended by that certain
Amendment to Term Loan Credit Agreement, dated as of January 29, 2018, the
“Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrowers;

WHEREAS, the Borrowers have requested the Credit Agreement be amended as set
forth in this Amendment; and

WHEREAS, each party that executes this Amendment has agreed to the terms of this
Amendment;

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Amendments to Credit Agreement. Each of the parties hereto agrees that, as of
the Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

  a. The definition of “Permitted Short Term Debt Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Permitted Short Term Debt Amount” means the maximum aggregate principal amount
of “Debt” (as defined in the ABL Credit Agreement) that can be incurred pursuant
to clause (h) of “Permitted Debt” (as defined in the ABL Credit Agreement).”



--------------------------------------------------------------------------------

  b. Section 6.02(j) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

“The consummation of a cashless offer to exchange outstanding Permitted Debt for
new Permitted Debt shall not be prohibited by this Section 6.02(j) so long as
the maturity date of such new Permitted Debt is no earlier than the earlier of
(1) the maturity date of the Debt being exchanged and (2) the date that is one
year after the latest Termination Date.

 

2. Incorporation of Terms.    All capitalized terms not otherwise defined herein
shall have the same meaning as in the Credit Agreement.

 

3. Release by Loan Parties. Each Loan Party hereby acknowledges and agrees that
it has no actual knowledge of any defenses or claims against any Lender, the
Agent, or any of their respective Affiliates or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, and that if such Loan
Party now has, or ever did have, any defenses or claims with respect to the
Obligations against any Lender, the Agent, or any of their respective Affiliates
or any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, from the beginning of the world through this date and
through the time of effectiveness of this Amendment, all of them are hereby
expressly WAIVED, and each Loan Party hereby RELEASES each Lender, the Agent and
each of their respective Affiliates and their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, and assigns
from any liability therefor.

 

4. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Lenders, such date being
February [•], 2018:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, the Guarantors, each of the Lenders and the Agent, and the Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

 

5. Representations and Warranties. By execution of this Amendment, each Loan
Party certifies that:

 

  a. no Default or Event of Default exists under the Credit Agreement or under
any other Loan Document as of the date hereof;

 

  b.

all representations and warranties contained in the Credit Agreement, after the
effectiveness of the Amendment, and the other Loan Documents are true and
correct in all material respects as of the date hereof, immediately prior and
immediately after giving effect the amendments pursuant to Section 1 hereof,

 

-2-



--------------------------------------------------------------------------------

  except to the extent that (i) such representations or warranties are qualified
by a materiality standard, in which case they are true and correct in all
respects, and (ii) such representations or warranties expressly relate to an
earlier date (in which case such representations and warranties are true and
correct in all material respects as of such earlier date, except to the extent
that such representations or warranties are qualified by a materiality standard,
in which case they are true and correct in all respects as of such earlier
date);

 

  c. the execution, delivery and performance by each Loan Party of this
Amendment and the other documents executed in connection herewith, and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and (i) will not result in a breach of any of the terms and provisions
of, or constitute a default under the Material Documents, and (ii) do not
contravene (A) the charter or by-laws or other organizational or governing
documents of such Loan Party or (B) law or any contractual restriction binding
on or affecting any Loan Party, except, for purposes of this clause (ii)(B), to
the extent such contravention would not reasonably be expected to have a
Material Adverse Effect;

 

  d. no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance of this Amendment and
the other documents executed in connection herewith, and the consummation of the
transactions contemplated hereby or thereby that has not already been obtained
if the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect or as contemplated
by the Post-Closing Undertakings schedule to the Amended Term Loan Credit
Agreement or Schedule – Exhibit E – Section 1.14(ii) of the Amendment Effective
Date Certificate; and

 

  e. this Amendment has been duly executed and delivered by each Loan Party
party hereto, constitutes the legal, valid and binding obligation of each Loan
Party party hereto enforceable against such Loan Party in accordance with its
terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

6.

Acknowledgement and Reaffirmation. This Amendment shall amend the Credit
Agreement, but is not intended to, and shall not, constitute a novation thereof
or in any way impair or otherwise affect the rights or obligations of the
parties thereunder (including with respect to loans and representations and
warranties made thereunder) except as such rights or obligations are amended or
modified hereby. The Credit Agreement as amended hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered, as well as all Liens created, pursuant to or in

 

-3-



--------------------------------------------------------------------------------

  connection with the Credit Agreement (as amended) shall remain in full force
and effect, each in accordance with its terms (as amended). Each Loan Party
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms as of the date hereof the covenants and agreements
contained in this Amendment and each Loan Document to which it is a party,
including in each case such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(c) agrees that this Amendment and all documents executed in connection herewith
do no operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents, (d) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and secure the Secured Obligations (as defined under
the Security Agreement) and (e) agrees that neither this Amendment nor any other
document executed in connection herewith shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.
Each Guarantor hereby confirms that its guarantee under the Credit Agreement
remains unaltered and in full force and effect and hereby reaffirms, ratifies
and confirms the terms and conditions of such guarantee. Agent hereby
acknowledges and agrees that its obligations under each of (a) the
Acknowledgement of License Agreement, dated as of the Effective Date, between
the Agent the ABL Agent and (b) the Acknowledgement of License Agreement, dated
as of the Effective Date, between the Agent and the administrative and
collateral agent under the Existing Second Lien Credit Agreement (the “2L
Agent”) remain in full force and effect.

 

7. Liens Unimpaired. Neither the modification of the Credit Agreement effected
pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment: (a) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens other than as contemplated by the Post-Closing
Undertakings schedule to the Credit Agreement.

 

8. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

9. Expenses. The Borrowers shall reimburse each of the Agent and the Lenders
party hereto for all reasonable and documented out-of-pocket expenses incurred
in connection herewith, including, without limitation, reasonable attorneys’
fees.

 

10. Multiple Counterparts.    This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-4-



--------------------------------------------------------------------------------

12. Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Loan Document.

 

13. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of page intentionally left blank; Signature pages follow.]

 

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART CORPORATION By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS ROEBUCK
ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance SEARS, ROEBUCK AND
CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer STI MERCHANDISING,
INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS BRANDS, L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC

A&E HOME DELIVERY, LLC

A&E LAWN & GARDEN, LLC

A&E SIGNATURE SERVICE, LLC KMART OF MICHIGAN, INC. KLC, INC. PRIVATE BRANDS,
LTD. SEARS BRANDS MANAGEMENT CORPORATION SEARS PROTECTION COMPANY SEARS
PROTECTION COMPANY (FLORIDA), L.L.C. SEARS, ROEBUCK DE PUERTO RICO, INC. SOE,
INC. STARWEST, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS HOME IMPROVEMENT
PRODUCTS, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President KMART HOLDING CORPORATION KMART
OPERATIONS LLC SEARS OPERATIONS LLC CALIFORNIA BUILDER APPLIANCES, INC. FLORIDA
BUILDER APPLIANCES, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KMART OF WASHINGTON LLC

KMART STORES OF ILLINOIS LLC

KMART STORES OF TEXAS LLC

MYGOFER LLC By: Kmart Corporation, as Sole Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS DEVELOPMENT CO.
By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART.COM LLC By:
BlueLight.com, Inc., as Sole Member By:  

/s/ Lawrence J. Meerschaert

Name:   Lawrence J. Meerschaert Title:   Vice President of BlueLight.com, Inc.,
the Sole Member of Kmart.com LLC SEARS HOLDINGS MANAGEMENT CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS BRANDS BUSINESS UNIT
CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent and as a Lender

 

By:  

/s/ Edward S. Lampert

Name:   Edward S. Lampert Title:   Member JPP II, LLC, as a Lender By: RBS
Partners, L.P., as Manager By: ESL Investments, Inc., as General Partner By:  

/s/ Edward S. Lampert

Name:   Edward S. Lampert Title:   Chairman and Chief Executive Officer

[Signature page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CRS MASTER FUND, L.P. CYRUS SPECIAL STRATEGIES MASTER FUND, LP CYRUS SELECT
OPPORTUNITIES MASTER FUND, LTD. CYRUS OPPORTUNITIES MASTER FUND II, LTD. CANARY
SC MASTER FUND, L.P. CRESCENT 1, L.P. CYRUS 1740 MASTER FUND, LP, each as a
Lender By:   Cyrus Capital Partners, L.P., as Investment Manager By:  

/s/ Jennifer M. Pulick

  Name: Jennifer M. Pulick   Title: Authorized Signatory

[Signature page to Amendment to Term Loan Credit Agreement]